                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


EDWARD B. BURGESS,

                             Plaintiff,
       v.                                                        OPINION and ORDER

ANGELA MINK,                                                          18-cv-527-jdp

                             Defendant.



       Pro se plaintiff Edward Burgess alleges that defendant Angela Mink, a psychological

associate at Wisconsin Secure Program Facility (WSPF), violated his Eighth Amendment rights

by failing to respond to Burgess’s threats of self harm on December 5, 2017. At the time,

Burgess was in close observation status after an earlier self-harm attempt. He threatened to

harm himself yet again and demanded that someone from the psychological staff come to his

cell. Burgess climbed onto the sink, dropped to the floor, and sustained minor injuries. Both

sides have moved for summary judgment. Dkt. 92 and Dkt. 96.

       Burgess says that the Eighth Amendment imposes on Mink a “mandatory duty to

protect Burgess from all harms.” Dkt. 93, at 1. The Eighth Amendment imposes no such strict

obligation. Rather, it prohibits a prison employee from consciously disregarding a known risk

to an inmate’s health or safety. There is no dispute that when Mink declined to respond to

Burgess’s demand, Burgess was in close observation status and he was communicating with

prison security staff. No one, including Mink, was consciously disregarding Burgess’s potential

for self-harm. I will deny Burgess’s motion, grant Mink’s motion, and dismiss the case.
                                  PRELIMINARY MATTERS

       I begin with several motions filed since the close of summary judgment briefing.

       First, Burgess asks for leave to file a three-page surreply in response to Mink’s response

brief. Dkt. 144. He does not attach the proposed surreply, nor does he explain why he believes

a surreply is necessary. Mink’s reply brief didn’t raise any new issues that Burgess hasn’t had

an opportunity to respond to, so that motion is denied.

       Second, Burgess asks me to “appoint counsel in a limited capacity” to assist Burgess “in

understanding jury trial procedures and to file a surreply” to Mink’s reply brief. Dkt. 145, at 1.

He reiterates many of the arguments he made in his prior motions for assistance in recruiting

counsel, see Dkt. 11; Dkt. 40; Dkt. 77; Dkt. 90; Dkt. 111, namely that he has limited legal

knowledge and reading comprehension, he has relied heavily on the assistance of a jailhouse

lawyer, and he is mentally ill. I’ve addressed those concerns in a previous order, Dkt. 131, and

Burgess was able to present his side of the facts pertinent to the motions for summary

judgment. The current motion is denied because I’ve determined that Burgess is not entitled

to a surreply and he will not need assistance in preparing for trial because there will be no trial.

       Third, Burgess askes the court to accept a late-filed supplemental brief in support of his

motion for summary judgment. Dkt. 152. He attaches the proposed brief and supporting

materials. See Dkt. 153–57. Under the consolidated briefing schedule, Dkt. 105, Burgess was

permitted to file only his moving brief, Dkt. 93, and his combined opposition and reply brief,

Dkt. 135. Nonetheless, Magistrate Judge Crocker granted Burgess permission to file an

additional brief. Dkt. 150. He gave Burgess a deadline of January 17, 2020, and he said that

Burgess “should not expect any further extensions of this deadline.” Id. Burgess filed the

materials late—on February 10, 2020—and Mink asks me to reject them as untimely. But


                                                 2
Burgess provided an explanation for the delay: he was moved to a new institution while he was

supposed to be preparing his brief and he did not have access to his legal materials. So I’ll

accept the late filing. But Burgess’s supplemental materials add nothing that is material to my

summary judgment analysis.

       Fourth, Mink has moved to stay the pretrial deadlines pending resolution of the

summary judgment motions. Dkt. 159. I’ll deny that motion as moot because there will be no

need to file pretrial materials.



                                    UNDISPUTED FACTS

       The following facts are undisputed except where noted.

       Burgess is now incarcerated at Prairie du Chien Correctional Institution, but the

incidents at issue occurred while he was at WSPF. Defendant Angela Mink was employed as a

psychological associate in WSPF’s psychological services unit (PSU).

       On December 4, 2017, Burgess attempted to overdose on Tylenol and was taken to the

hospital for emergency care. When he was returned to WSPF he was placed in close observation

status, also known as suicide watch. Placement on close observation status meant that Burgess

was confined to a cell with minimal property, where he was checked by security staff at least

every 15 minutes.

       The next day, December 5, at about 10:26 a.m., Mink went to Burgess’s cell to evaluate

Burgess’s risk of self-harm, but Burgess did not respond to her inquiries. (The reason for

Burgess’s refusal to speak is disputed, although Burgess does not cite evidence to raise a genuine

dispute that Burgess was speaking appropriately with staff at 10:20 a.m. Dkt. 102-1, at 7.)




                                                3
Mink ordered Burgess’s continued placement in close observation “so that unit staff could more

closely monitor his behavior and reduce the risk of self-harm.” Dkt. 102-1, at 2.

       Later that day, at about 3:35 p.m., Burgess demanded that someone from PSU come to

speak with him. A cell video recorded the incident. He stands up from sitting on his bed. He

steps up onto the bed while speaking to someone outside the cell. From the bed he climbs onto

the toilet, and then starts to step up onto the sink with his left foot. As soon as he lifts his right

foot from the toilet, he falls to the floor. The time elapsed from Burgess standing up from the

bed to falling to the floor is 22 seconds.

       Sergeant McClaimans, the officer on Burgess’s unit at the time, informed Mink that

Burgess was standing on his sink and demanding to speak with someone from PSU. Mink did

not return to Burgess’s cell.

       Burgess was taken to the emergency room at a local hospital, where he was diagnosed

with neck and lumbar sprains, as well as abdominal pain from his earlier Tylenol overdose.

Dkt. 83-2, at 4.



                                             ANALYSIS

       Burgess is proceeding on one claim: that Mink violated Burgess’s Eighth Amendment

rights by failing to prevent him from harming himself. Prison officials must take reasonable

measures to ensure the safety of a suicidal inmate, and failure to do so can violate the Eighth

Amendment. See, e.g., Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2011). Prevailing on

a failure-to-protect claim requires proving both an objective and subjective element: “(1) the

harm that befell the prisoner must be objectively, sufficiently serious and a substantial risk to

his or her health or safety, and (2) the individual defendant[] [must be] deliberately indifferent


                                                  4
to the substantial risk to the prisoner’s health and safety.” Collins v. Seeman, 462 F.3d 757, 760

(7th Cir. 2006). Proving the second, subjective element requires making another dual showing:

the plaintiff must demonstrate that the defendant “(1) subjectively knew the prisoner was at

substantial risk of committing suicide and (2) intentionally disregarded that risk.” Id. at 761.

This requires showing “more than mere or gross negligence, but less than purposeful infliction

of harm.” Matos v. O’Sullivan, 335 F.3d 553, 557 (7th Cir. 2003).

       Mink and Burgess have filed cross-motions for summary judgment raising the same

issues. Summary judgment is appropriate if a moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In other words, the moving party must show that no reasonable jury could

find in the other side’s favor based on the evidence in the record. Fitzgerald v. Santoro, 707 F.3d

725, 730 (7th Cir. 2103). When the parties cross-move for summary judgment, the court looks

to the burden of proof that each party would bear on an issue at trial and requires that party

to go beyond the pleadings to affirmatively establish a genuine issue of material fact. Santaella

v. Metro. Life Ins. Co., 123 F.3d 456, 461 (7th Cir. 1997). If either party fails to establish the

existence of an element essential to his or her case, and on which that party will bear the burden

at trial, summary judgment against that party is appropriate. Mid Am. Title Co. v. Kirk, 59 F.3d

719, 721 (7th Cir. 1995).

A. Objectively serious harm

       The risk of suicide is an objectively serious medical condition. Lisle v. Welborn, 933 F.3d

705, 716 (7th Cir. 2019). Mink contends that Burgess’s self-harm attempt was not objectively

serious because Burgess wasn’t sincerely suicidal. Mink argues that Burgess’s fall from the sink




                                                5
was a feigned attempt, designed to manipulate prison staff. I am not persuaded that Burgess

did not face a serious risk of harm.

       Mink relies heavily on the cell video, which she says shows Burgess lowering himself to

his feet in a controlled fall.1 Mink is right that the video conclusively refutes Burgess’s allegation

in his amended complaint that he “swan-dived” from the sink. Dkt. 9, ¶ 34. And the video also

shows that Burgess was not rendered unconscious: he clearly moves his arms and legs after the

fall. But the video does not show Burgess lowering himself in a controlled fall, and it does not

conclusively show that Burgess did not intend to harm himself. This is not a case in which

Burgess’s claim is plainly refuted by video evidence. Cf. Scott v. Harris, 550 U.S. 372, 378–81

(2007). But ultimately, the video is immaterial. The question at this point in the analysis is

whether Burgess was at risk of serious harm, not whether he ultimately suffered a serious injury

in the fall. Cf. Daniels v. Klemmer, 404 F. Supp. 3d 1223, 1230 (E.D. Wis. 2019) (“The question

is whether, at the time the plaintiff made the threat and the defendants responded to it, the

plaintiff was at risk of inflicting objectively serious harm on himself,” not whether he actually

inflicted objectively serious harm); Braithwaite v. Smelcer, No. 18-cv-1507, 2019 WL 3937015,

at *3 (E.D. Wis. Aug. 19, 2019) (holding that a reasonable jury could conclude that plaintiff’s

self-harm threats were genuine at the time he made them, even though he ended up inflicting

only minor injuries).




1
 Burgess says that the video hasn’t been properly authenticated and should be excluded under
Federal Rule of Evidence 403. Dkt. 135, at 8–9. But Mink submitted an authenticating
declaration from WSPF’s litigation coordinator, Dkt. 84, and Burgess doesn’t explain why the
video would be unduly prejudicial. I overrule Burgess’s objection and will consider the
surveillance video.


                                                  6
       Mink also relies heavily on the expert declaration of her colleague, Stacy Hoem, a

licensed psychologist at WSPF. I will disregard Hoem’s declaration for several reasons. First, it

is a highly questionable practice to proffer a party to the case as an expert. Burgess originally

asserted claims against Hoem herself, but those claims were dismissed because Burgess failed

to exhaust his administrative remedies for them. Dkt. 76. Although Hoem was not Burgess’s

assigned psychologist, she was personally involved in the events at issue in this lawsuit. And

she is a close colleague of the sole remaining defendant. Perhaps these factors go to the weight

of her evidence; but her deep connection to the case raises such basic concerns with bias that I

would not allow her to testify as an expert.

       Hoem’s direct connection to the case raises a second concern: her declaration mixes

testimony about the facts of the case with her expert analysis, posing all the risks of dual-role

testimony described in United States v. Jett, 908 F.3d 252, 267–70 (7th Cir. 2018). Jett requires

a dual-role witness to separate her testimony based on personal knowledge from her expert

analysis. Jett deals primarily with the mode of presenting dual-role testimony to the jury. But

Hoem’s declaration hopelessly mixes the two types of evidence; I cannot tell where one ends

and the other begins.

       This leads to the third and most fundamental problem with Hoem’s declaration: it does

not provide a well-grounded explanation for her expert conclusions. Hoem cites a list of factors

that tend to suggest earnest attempts at self-harm, Dkt. 82, ¶ 23, and a list of factors suggesting

that secondary gain is a motive, id. at ¶ 24. She lists the sources of her knowledge as various

training and articles she has read over the years and her experience in working for the DOC.

Id. at ¶ 25. She does not explain how she derived the factors she cites, and she does not

systematically apply those factors to Burgess’s case. She simply provides a summary paragraph


                                                7
in which she explains that Burgess’s threats of self-harm coincide with his demands for certain

treatment. Id. at ¶ 26. This superficial analysis provides only her bottom-line conclusion,

making it impossible to test the validity of her expert analysis. Ultimately, she gives a common-

sense impression, based on her and her colleagues’ interactions with Burgess, that Burgess is a

manipulator. Hoem’s declaration would not be admissible as an expert analysis.

       Hoem’s opinion also misses the point. The question is not whether Burgess used threats

of self-harm for manipulative purposes. The question is whether, whatever his motives, there

was a serious risk to Burgess’s health or safety. A prison official could not, for example, allow a

prisoner with a history of suicidal gestures to possess a lethal dose of Tylenol in his cell, based

on a belief that the prisoner didn’t really want to die. Suicidal gestures, however insincere,

sometimes result in real, serious injuries, which prison officials must take reasonable measures

to prevent.

       To be entitled to summary judgment on this ground, Mink would have to show that it

is beyond genuine dispute that Burgess did not face an objectively serious risk of self harm.

Mink has not made that showing. And how could she? At 10:30 a.m. on the day of the incident,

just a few hours before the fall from the sink, Mink had ordered that Burgess be kept in close

observation to reduce the risk of self-harm. Dkt. 102-1, at 2.

B. Intentional disregard of a subjectively known risk

       There’s no genuine dispute that Mink was aware that Burgess posed a risk of self-harm;

that’s why she kept him in close observation. But, for the same reason, there is also no dispute

that Mink did not disregard that risk. Mink took steps to minimize the risk by putting Burgess

in as status that sharply limited his property to deprive him of the usual means of self harm

and that required that he be checked on at least every 15 minutes.


                                                8
       Burgess contends that Mink intentionally disregarded the risk that he would commit

suicide by refusing to come “talk him out of his 2nd suicide attempt” when he began asking to

speak with someone from PSU. Dkt. 135, at 13. Mink defends her refusal to comply with

Burgess’s demand: she says the refusal was both reasonable and consistent with good

psychiatric care, because catering to his every demand would incentivize more self-harm

gestures. That’s a reasonable professional judgment, to which the court would defer because

Burgess has cited nothing to contest it. Zaya v. Sood, 836 F.3d 800, 805 (7th Cir. 2016). “By

definition a treatment decision that’s based on professional judgment cannot evince deliberate

indifference because professional judgment implies a choice of what the defendant believed to

be the best course of treatment.” Id.

       But Mink does not need to defend her refusal to talk Burgess out of his second suicide

attempt for two reasons. First, she had already ordered that Burgess remain on close

observation. That act alone shows that Mink did not disregard the threat to his safety. Second,

it took only 22 seconds for Burgess to stand up, attempt to mount the sink, and fall to the

floor. Burgess did not give anyone a chance to talk him off the sink. Even if Burgess had been

under constant observation, correctional officers could not have intervened fast enough to

prevent his fall.

       No reasonable jury could find that Mink intentionally disregarded a known risk of harm

to Burgess. I will grant Mink’s motion for summary judgment, deny Burgess’s cross-motion,

and dismiss the case.




                                              9
                                    ORDER

IT IS ORDERED that:

1. Plaintiff Edward Burgess’s motion for summary judgment, Dkt. 92; motion for
   permission to file a surreply, Dkt. 144; and motion for assistance recruiting counsel,
   Dkt. 145 are DENIED.

2. Burgess’s motion for leave to file untimely supplemental materials, Dkt. 152, is
   GRANTED.

3. Defendant Angela Mink’s motion for summary judgment, Dkt. 96, is GRANTED.
   Her motion to stay, Dkt. 159, is DENIED as moot.

4. The clerk of court is directed to enter judgment for defendant and close this case.

Entered March 6, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       10
